UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1154



MARY R. VESTER,

                                              Plaintiff - Appellant,

          versus


THE POSTMASTER GENERAL OF THE UNITED STATES,
William J. Henderson; UNITED STATES POSTAL
SERVICE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-99-355-1)


Submitted:   September 25, 2002           Decided:   November 6, 2002


Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


K. Kent Lively, III, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Gill P. Beck, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary R. Vester appeals a district court’s order granting the

summary judgment motion of the Postmaster General of the United

States (“Employer”) in this employment discrimination action.   We

affirm.

     This court reviews a grant of summary judgment de novo.

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).   Summary judgment is appropriate only if there are no

material facts in dispute and the moving party is entitled to

judgment as a matter of law.   Fed. R. Civ. P. 56(c); Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986).     This court must view the

evidence in the light most favorable to the non-moving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

     We have reviewed the parties’ briefs, the materials presented

in the joint appendix, and the district court’s opinion, and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.*   Vester v. Postmaster Gen., No. CA-99-355-1

(M.D.N.C. Dec. 4, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the




     *
       Because we affirm the district court’s order granting
summary judgment to Employer, we need not consider whether Employer
is liable for punitive damages.


                                 2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    3